DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “selections of visual elements” in line 17 of the claim and then recites “the customized visual elements” in line 20 of the claim. The recited “the customized visual elements” does not have proper antecedent basis. The claim provides antecedent basis for a “custom visual element” and recites “selections of visual elements, including the custom visual element” in lines 17-18 of the claim. For the sake of compact prosecution, Examiner interprets “the customized visual elements” as “customized visual elements” as similarly recited in independent claim 15.
Dependent claims 2-7 are also rejected due to inheriting the deficiencies of claim 1.

Claim 8 recites a method with corresponding limitations to the system of claim 1 and is therefore rejected on the same premise.
Dependent claims 9-14 are also rejected due to inheriting the deficiencies of claim 8.

Claim 15 recites “associate…an administrator-defined operation label with a subset of custom-DSL code instructions” in lines 6-7 of the claim. The claim then recites “executing an administrator-defined operation” in lines 10-11 of the claim. The claim further recites “the associated administrator-defined operation defined by the administrator” in lines 15-16 of the claim. There is insufficient antecedent basis for this limitation in the claim. First, “administrator-defined operation defined by the administrator” contains redundant terminology and the simple equivalent “administrator-defined operation” is a clearer recitation. This correction should also be applied to “administrator-defined operation defined by the administrator” recited in line 6 of page 7 of the claims. Second, the previously recited “associated” element is not the “administrator-defined operation”, itself, but is the “administrator-defined operation label” as recited in lines 6-7 of the claim. As such, not only does “the associated administrator-defined operation defined by the administrator” as recited in lines 15-16 of the claim lack proper antecedent basis, it is also held indefinite because it is unclear if the “associated” element should be interpreted as “the administrator-defined operation” or “the administrator-defined operation label”. For the sake of compact prosecution, Examiner interprets “the associated administrator-defined operation defined by the administrator” in lines 15-16 of the claim as “the associated administrator-defined operation label”.
Dependent claims 16-20 are also rejected due to inheriting the deficiencies of claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedky et al. (US 10592068 B1), in view of Alurralde Iturri et al. (US 2018/0081642 A1, hereinafter Iturri).

Regarding claim 1, Sedky teaches an information handling system operating a connector operation creator system (environment 1400 of FIG. 14 and Col. 34, lines 18-47) for tailoring a visual element customizer to a domain-specific language (DSL) (Col. 18, line 61 to Col. 19, line 29) comprising:
a processor executing custom-scripted code instructions for a visual element customizer, received from an administrator (processor as described in Col. 37, lines 26-30; FIG. 6, Col. 15, lines 13-20 and Col. 15, line 42 to Col. 16, line 17: processor executes custom-scripted code instructions for a visual element customizer received from an administrator/customer or other user creating the customized application.), where the custom-scripted code instructions are configured to associate a business user-selected action (Col. 5, lines 19-53 and FIG. 1: “For example, customers and administrators of resources may request creation of a policy that includes one or more actions that may be performed by one or more delegated users of the computing resource 106 in order to support the business needs of the customers, the administrators of the resource and/or the individual users themselves.”; Col. 14, lines 14-28, Col. 36, line 66 to Col. 37, line 15, and Col. 17, line 56 to Col. 18, line 10: a customer may correspond to a business user. As such, “action” hereinafter pertain to a business user-selected one; Col. 11, line 52 to Col. 12, line 33: a business user may also be a delegated user with administrative permissions) and an administrator defined operation (Col. 5, lines 19-53 and FIG. 1: “For example, customers and administrators of resources may request creation of a policy that includes one or more actions that may be performed by one or more delegated users of the computing resource 106 in order to support the business needs of the customers, the administrators of the resource and/or the individual users themselves.”; Col. 14, lines 14-28, Col. 36, line 66 to Col. 37, line 15, and Col. 17, line 56 to Col. 18, line 10: a customer may correspond to an administrator. As such, “operation” hereinafter pertain to a an administrator-defined one; Col. 11, line 52 to Col. 12, line 33: see how a customer acts as an administrator granting permissions for delegated users/business users) for a discrete portion of an end-to-end business integration process (FIG. 7, Col. 17, lines 7-33, Col. 17, line 56 to Col. 18, line 10, and Col. 18, lines 32-67: visual elements like the icons in iconic representation selection window 704, including top icon 708/custom visual element, may be selected for an integration process flow model for a business integration process in an integration application management system, as seen in the resource management interface of FIG. 7. The visual elements represent discrete tasks indicating a distinct beginning and end result. Each visual element may also represent an administer defined operation) with a subset of custom-DSL code instructions that are written in a first custom DSL (Col. 14, lines 14-28 and Col. 36, line 66 to Col. 37, line 15: custom-scripted code instructions associate an action with a subset of custom-DSL code instructions that are written in a first custom DSL, which, for example, may be GNU Octave; Col. 17, line 56 to Col. 18, line 10: for example, after placing the topic icon 708/custom visual element associated with a notification service into graphical representation window 706/visual element customizer GUI, selection of the graphical representation of the topic would then point the business user to “identify which topic…is to be used as part of the desired operation”. Identification of the topic corresponds to receiving user instruction to customize the custom visual element inserted within the integration process flow model to execute the action of using the identified topic) for a custom visual element to be stored for usage by users of an integration application management system to be inserted into an end-to-end integration process flow model for the end-to-end business integration process (FIG. 7, Col. 17, lines 7-33, Col. 17, line 56 to Col. 18, line 10, and Col. 18, lines 32-67: visual elements like the icons in iconic representation selection window 704, including topic icon 708/custom visual element, may be selected for an integration process flow model for a business integration process in an integration application management system, as seen in the resource management interface of FIG. 7. A custom visual element to be inserted may be topic icon 708; Col. 8, lines 11-25: custom visual element, which is part of a generated template, is stored within a policy data store for usage by users, or customers as further supported in Col. 4, lines 59-61, of an integration application management system, or the resource management sub-system seen in FIG. 7 and further described in Col. 18, line 61 to Col. 19, line 11; See also FIG. 10 and Col. 26, lines 55-67);
a connector operation creator system graphical user interface (GUI) receiving an administrator instruction to generate a visual element customizer GUI that points a business user to select the business user-selected action for the administer-defined operation for the discrete portion of the end-to-end business integration process to customize the custom visual element (FIG. 7 and Col. 17, lines 7-33, Col. 17, line 56 to Col. 18, line 10: connector operation creator system GUI/graphical composer 702 allows a user to, for example, select topic icon 708 from representations selection window 704 and place the icon 708 into visual element customizer GUI/graphical representation window 706. Selection of the graphical representation of the topic would then point the business user to “identify which topic…is to be used as part of the desired operation”. Identification of a specific topic corresponds to selection of an action for customizing the custom visual element for the administer-defined operation for the discrete portion of the business integration process; See also FIG. 10 and Col. 26, lines 55-63);
the processor receiving selections of visual elements, including the custom visual element, for the end-to-end integration process flow model for the end-to-end business integration process to integrate data sharing from among varying data formats with the customized visual elements representing units of work to be performed within the end-to-end business integration process in the integration application management system (FIG. 7, Col. 17, lines 7-33, and Col. 18, lines 32-67: visual elements like the icons in iconic representation selection window 704, including the custom visual element/topic icon 708, may be selected for an integration process flow model for a business integration process in an integration application management system, as seen in the resource management interface of FIG. 7; Col. 24, lines 45-59: data sharing is integrated from among varying data formats as specified by customers. For example, data sharing may be in a format executable by the iOS operating system. Data sharing, likewise, may be in other formats suitable for other operating systems or platforms; FIG. 7, Col. 17, line 34 to Col. 18, line 10, and Col. 18, line 45 to Col. 19, line 11: visual elements may be customized, like topic icon 708, when the customer adds elements into the operations graphical representation window 706 and define one or more operations by selecting the added visual elements. Each customized visual element represents a unit of work to be performed; See also FIG. 10 and Col. 26, lines 55-63);
the visual element customizer GUI receiving a user instruction to customize a process, represented by the custom visual element inserted within the end-to-end integration process flow model, to execute the business-user selected action (Col. 17, line 56 to Col. 18, line 10: for example, after placing the topic icon 708/custom visual element associated with a notification service into graphical representation window 706/visual element customizer GUI, selection of the graphical representation of the topic would then point the business user to “identify which topic…is to be used as part of the desired operation”. Identification of the topic corresponds to receiving user instruction to customize the custom visual element inserted within the integration process flow model to execute the action of using the identified topic);
the visual element customizer GUI prompting and receiving user selection of the business-user selected action, based on the user instruction to customize the process for the custom visual element to execute the business-user selected action (Col. 17, line 56 to Col. 18, line 10: for example, after placing the icon 708 into graphical representation window 706/visual element customizer GUI, selection of the graphical representation of the topic would then point the business user to “identify which topic…is to be used as part of the desired operation”. Identification of a specific topic corresponds to selection of an action for customizing the custom visual element.); and
a network interface device transmitting an executable run-time engine of the business integration process, including the subset of custom-DSL code instructions for the administrator defined operation to perform the business-user selected action of the custom visual element, for execution at a remote location as part of the end-to-end business integration process (Col. 18, line 61 to Col. 19, line 29: computing resource provider/network interface device transmits run-time engine, as evident by the executable code, and the subset of custom-DSL code instructions, converted from the graphical representations including the custom visual element, generated for execution at a remote location as part of the business integration process. The remote location may correspond to any of the applicable services where the program is executed, as supported in Col. 27, lines 29-35).

Sedky does not explicitly teach customizing a connector process.

Iturri teaches a visual element customizer GUI that points a business user to select the business user-selected action for the administrator-defined operation ([0050]: “A developer, business user, or other user (e.g., administrator, configuration manager, etc.) of the developer systems 12 may readily interact with the editors 22 and associated connectors framework 16, connectors 24, and associated services 18, without requiring specialized knowledge of different available connectors and associated connector types.”; FIG. 7 and [0099-0102]: user first selects a security type/action from listing 170. Based on this selection, “additional controls or fields may appear to enable the user to further specify any additional parameters used for the selected security type.” Thus, the user selects the operation from any of the additional controls or fields to complete the corresponding additional parameter. This would customize the custom visual element/connector UI control), customizing a connector process (FIGS. 4-7, [0078], [0090], [0095], and [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sedky to incorporate the teachings of Iturri and customize a connector process. Doing so would allow the user to configure settings for connectors, which are useful in the integrated development environment (Iturri, [0049]), without technical expertise with regard to coding. As a result of this simplification offered by graphical programming, configuration of web services and/or APIs represented by connectors can be made more easily understandable for the user and thus the user may more efficiently customize the visual elements, including the connector (Iturri, [0039-0040]).

Regarding claim 2, Sedky in view of Iturri teaches the information handling system of claim 1. Sedky further teaches wherein the custom-scripted code instructions are written in a general-purpose programming language (Sedky, FIG. 5, Col. 14, lines 54-57 and Col. 34, line 48 to Col. 35, 29: custom-scripted code may be written in a general-purpose programming language, such as Java or JavaScript).

Regarding claim 3, Sedky in view of Iturri teaches the information handling system of claim 1. Sedky further teaches wherein the custom-scripted code instructions are written in a second DSL (Col. 14, lines 23-26 and Col. 33, line 64 to Col. 34, line 5: see various potential DSL’s; Col. 35, lines 1-21 and Col. 36, line 66 to Col. 37, line 15: custom-scripted code instructions may be written in a combination of any programming/scripting languages, like Java and MATLAB.).

Regarding claim 4, Sedky in view of Iturri teaches the information handling system of claim 1. Sedky further teaches wherein the custom-scripted code instructions are written in a combination of general-purpose programming languages (Col. 33, line 64 to Col. 34, line 5; Col. 36, line 66 to Col. 37, line 6: custom-scripted code instructions may be written in any combination of general-purpose programming languages).

Regarding claim 5, Sedky in view of Iturri teaches the information handling system of claim 1. Sedky further teaches wherein the custom-scripted code instructions are written in a combination of a general-purpose programming language and second a DSL (Col. 14, lines 23-26 and Col. 33, line 64 to Col. 34, line 5: see various potential DSL’s; Col. 35, lines 1-21 and Col. 36, line 66 to Col. 37, line 15: custom-scripted code instructions may be written in a combination of any programming/scripting languages, like Java and MATLAB.).

Regarding claim 6, Sedky in view of Iturri further teaches the information handling system of claim 1, wherein the visual element customizer GUI receiving a user selection of the business user-selected action (Sedky, Col. 17, line 56 to Col. 18, line 10: for example, after placing the icon 708 into graphical representation window 706/visual element customizer GUI, selection of the graphical representation of the topic would then point the business user to “identify which topic…is to be used as part of the desired operation”. Identification of the topic corresponds to receiving user instruction to customize the visual element inserted within the integration process flow model to execute the action of using the identified topic);
wherein the user selection of the action comprises the user instruction to customize the connector process to perform the business user-selected action (Sedky, Col. 17, line 56 to Col. 18, line 10: the action selected serves to specify corresponding action for the visual element) (Iturri, for the connector process aspect, FIG. 7 and [0099-0102]: user first selects a security type/action from listing 170 to customize the connector process to perform the action.);
the visual element customizer GUI displaying the administrator-defiend operation for user selection, based on the user selection of the business user-selected action (Iturri, FIG. 7 and [0099-0102]: Based on this selection, “additional controls or fields may appear to enable the user to further specify any additional parameters used for the selected security type.” Thus, the user selects the operation from any of the additional controls or fields to complete the corresponding additional parameter).

Regarding claim 7, Sedky in view of Iturri further teaches the information handling system of claim 1, the connector operation creator system GUI receiving a selection of the business user-selected action by the administrator (Sedky, Col. 17, line 56 to Col. 18, line 10: for example, after placing the icon 708 into graphical representation window 706/visual element customizer GUI, selection of the graphical representation of the topic would then point the business user to “identify which topic…is to be used as part of the desired operation”. Identification of the topic corresponds to receiving user instruction to customize the visual element inserted within the integration process flow model to execute the action of using the identified topic); and
the connector operation creator system GUI displaying an object of the administrator-defined operation for selection by the administrator, based on the selection of the business user-selected action (Iturri, FIGS. 4-7, [0078], [0090], [0095], and FIG. 7 and [0099-0102]: user first selects a security type/action from listing 170. Based on this selection, “additional controls or fields may appear to enable the user to further specify any additional parameters used for the selected security type.” Thus, the connector operation creator system GUI displays the object of the operation for selection by the administrator based on the selected action).

Regarding claims 8, 10, 11 and 13, the claims recite a method with corresponding limitations to the information handling system of claims 1, 7, 2, and 3, respectively, and are therefore rejected on the same premises.

Regarding claim 9, Sedky in view of Iturri teaches the method of claim 8. Sedky in view of Iturri further teaches 
the visual element customizer GUI displaying the administrator-defined operation for user selection, based on the user instruction to customize the connector process to perform the business user-selected action (Sedky, Col. 17, line 56 to Col. 18, line 10: the action selected serves to specify corresponding action for the visual element) (Iturri, FIG. 7 and [0099-0102]: Based on this selection, “additional controls or fields may appear to enable the user to further specify any additional parameters used for the selected security type.” Thus, the user selects the operation from any of the additional controls or fields to complete the corresponding additional parameter); and
the visual element customizer GUI receiving a user selection of the operation (Iturri, FIG. 7 and [0099-0102]: Based on this selection, “additional controls or fields may appear to enable the user to further specify any additional parameters used for the selected security type.” Thus, the user selects the operation from any of the additional controls or fields to complete the corresponding additional parameter).

Regarding claim 12, Sedky in view of Iturri teaches method of claim 8. Sedky further teaches wherein the custom-scripted code instructions are written in the first DSL (Col. 14, lines 14-28 and Col. 33, lines 32-34: custom-scripted code may be written in the first DSL, like GNU Octave).

Regarding claim 14, Sedky in view of Iturri teaches method of claim 8. Sedky further teaches wherein the custom-scripted code instructions are written in the first DSL (Col. 33, line 64 to Col. 34, line 5; Col. 36, line 66 to Col. 37, line 15: custom-scripted code instructions may be written in a combination of a general-purpose programming language and a second DSL. A scripting language, for example, may correspond to GNU Octave, a domain-specific language, in any combination with a programming language.; See also Col. 14, lines 14-28).

Regarding claim 15, Sedky teaches an information handling system operating a connector operation creator system (environment 1400 of FIG. 14 and Col. 34, lines 18-47) for tailoring a visual element customizer to a domain-specific language (DSL) (Col. 18, line 61 to Col. 19, line 29) comprising:
a processor executing custom-scripted code instructions for a visual element customizer, received from an administrator (processor as described in Col. 37, lines 26-30; FIG. 6, Col. 15, lines 13-20 and Col. 15, line 42 to Col. 16, line 17: processor executes custom-scripted code instructions for a visual element customizer received from an administrator/customer or other user creating the customized application.), where the custom-scripted code instructions are configured to associate a business user-selected action label (Col. 5, lines 19-53 and FIG. 1: “For example, customers and administrators of resources may request creation of a policy that includes one or more actions that may be performed by one or more delegated users of the computing resource 106 in order to support the business needs of the customers, the administrators of the resource and/or the individual users themselves.”; Col. 14, lines 14-28, Col. 36, line 66 to Col. 37, line 15, and Col. 17, line 56 to Col. 18, line 10: a customer may correspond to a business user. As such, “action” hereinafter pertain to a business user-selected one; Col. 11, line 52 to Col. 12, line 33: a business user may also be a delegated user with administrative permissions) and an administrator-defined operation label (Col. 5, lines 19-53 and FIG. 1: “For example, customers and administrators of resources may request creation of a policy that includes one or more actions that may be performed by one or more delegated users of the computing resource 106 in order to support the business needs of the customers, the administrators of the resource and/or the individual users themselves.”; Col. 14, lines 14-28, Col. 36, line 66 to Col. 37, line 15, and Col. 17, line 56 to Col. 18, line 10: a customer may correspond to an administrator. As such, “operation” hereinafter pertain to a an administrator-defined one; Col. 11, line 52 to Col. 12, line 33: see how a customer acts as an administrator granting permissions for delegated users/business users) with a subset of custom-DSL code instructions that are written in a first custom DSL (Col. 14, lines 14-28 and Col. 36, line 66 to Col. 37, line 15: custom-scripted code instructions associate an action with a subset of custom-DSL code instructions that are written in a first custom DSL, which, for example, may be GNU Octave) for a custom visual element to be stored for usage by users of an integration application management system to be inserted into an end-to-end integration process flow model for a executing an administrator-defined operation for a discrete portion of an end-to-end business integration process (FIG. 7, Col. 17, lines 7-33, Col. 17, line 56 to Col. 18, line 10, and Col. 18, lines 32-67: visual elements like the icons in iconic representation selection window 704, including topic icon 708/custom visual element, may be selected for an integration process flow model for a business integration process in an integration application management system, as seen in the resource management interface of FIG. 7. A custom visual element to be inserted may be topic icon 708; Col. 8, lines 11-25: custom visual element, which is part of a generated template, is stored within a policy data store for usage by users, or customers as further supported in Col. 4, lines 59-61, of an integration application management system, or the resource management sub-system seen in FIG. 7 and further described in Col. 18, line 61 to Col. 19, line 11; See also FIG. 10 and Col. 26, lines 55-67. The visual elements represent discrete tasks indicating a distinct beginning and end result. Each visual element may also represent an administer defined operation);
a connector operation creator system graphical user interface (GUI) receiving an administrator instruction to generate a visual element customizer GUI that points a business user to select the business user-selected action and the associated administrator-defined operation defined by the administrator for customizing the custom visual element (FIG. 7 and Col. 17, lines 7-33, Col. 17, line 56 to Col. 18, line 10: connector operation creator system GUI/graphical composer 702 allows a user to, for example, select topic icon 708 from representations selection window 704 and place the icon 708 into visual element customizer GUI/graphical representation window 706.  Each visual element may also represent an administer-defined operation. Selection of the graphical representation of the topic would then point the business user to “identify which topic…is to be used as part of the desired operation”. Identification of a specific topic corresponds to selection of an action for customizing the custom visual element for the administer-defined operation for the discrete portion of the business integration process; See also FIG. 10 and Col. 26, lines 55-63);
the administrator instruction comprises a selection of the business user-selected action by the administrator for presentation as at least one business user-selected action in the visual element customizer GUI for customizing the custom visual element, received via a connector operation creator system GUI (Col. 17, line 56 to Col. 18, line 10: for example, after placing the icon 708/custom visual element into graphical representation window 706/visual element customizer GUI, selection of the graphical representation of the topic would then point the business user to “identify which topic…is to be used as part of the desired operation”. Identification of the topic corresponds to receiving user instruction to customize the visual element inserted within the integration process flow model to execute the action of using the identified topic);
the processor receiving selections of visual elements, including the custom visual element, for the end-to-end integration process flow model for the end-to-end business integration process to integrate data sharing from among varying data formats with customized visual elements representing units of work to be performed within the end-to-end business integration process in the integration application management system (FIG. 7, Col. 17, lines 7-33, and Col. 18, lines 32-67: visual elements like the icons in iconic representation selection window 704, including the custom visual element/topic icon 708, may be selected for an integration process flow model for a business integration process in an integration application management system, as seen in the resource management interface of FIG. 7; Col. 24, lines 45-59: data sharing is integrated from among varying data formats as specified by customers. For example, data sharing may be in a format executable by the iOS operating system. Data sharing, likewise, may be in other formats suitable for other operating systems or platforms; FIG. 7, Col. 17, line 34 to Col. 18, line 10, and Col. 18, line 45 to Col. 19, line 11: visual elements may be customized, like topic icon 708, when the customer adds elements into the operations graphical representation window 706 and define one or more operations by selecting the added visual elements. Each customized visual element represents a unit of work to be performed; See also FIG. 10 and Col. 26, lines 55-63);
a visual element customizer GUI receiving a user instruction to customize a process, represented by the custom visual element inserted within the end-to-end integration process flow model, to perform the administrator-defined operation for the business user-selected action (Col. 17, line 56 to Col. 18, line 10: for example, after placing the topic icon 708/custom visual element associated with a notification service into graphical representation window 706/visual element customizer GUI, selection of the graphical representation of the topic would then point the business user to “identify which topic…is to be used as part of the desired operation”. Identification of the topic corresponds to receiving user instruction to customize the custom visual element inserted within the integration process flow model to execute the action of using the identified topic); and
a network interface device transmitting an executable run-time engine of the business integration process, including the subset of custom-DSL code instructions for the action of the custom visual element for the discrete portion of the end-to-end business integration process, for execution at a remote location as part of the end-to-end business integration process (Col. 18, line 61 to Col. 19, line 29: computing resource provider/network interface device transmits run-time engine, as evident by the executable code, and the subset of custom-DSL code instructions, converted from the graphical representations including the custom visual element, generated for execution at a remote location as part of the business integration process. The remote location may correspond to any of the applicable services where the program is executed, as supported in Col. 27, lines 29-35).

Sedky does not explicitly teach the connector operation creator system GUI displaying an object for selection by the administrator, based on the selection of the business user-selected action, a visual element customizer GUI that points a business user to select the associated administrator-defined operation defined by the administrator for customizing the custom visual element, customizing a connector process, and the visual element customizer GUI prompting and receiving user selection of the administrator-defined operation defined by the administrator, based on the user instruction to customize the connector process for the custom visual element to execute the business user-selected action.
Iturri teaches the connector operation creator system GUI displaying an object for selection by the administrator, based on the selection of the action and the operation, a visual element customizer GUI that points a business user to select the administrator-defined operation defined by the administrator for customizing the custom visual element, customizing a connector process, and the visual element customizer GUI prompting and receiving user selection of the administrator-defined operation defined by the administrator, based on the user instruction to customize the connector process for the custom visual element to execute the business user-selected action ([0050]: “A developer, business user, or other user (e.g., administrator, configuration manager, etc.) of the developer systems 12 may readily interact with the editors 22 and associated connectors framework 16, connectors 24, and associated services 18, without requiring specialized knowledge of different available connectors and associated connector types.”; FIGS. 4-7, [0078], [0090], [0095], and FIG. 7 and [0099-0102]: user first selects a security type/action from listing 170. Based on this selection, “additional controls or fields may appear to enable the user to further specify any additional parameters used for the selected security type.” This would customize the custom visual element/connector UI control. Thus, the connector operation creator system GUI displays the object of the operation for selection by the administrator based on the selected action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sedky to incorporate the teachings of Iturri and have the connector operation creator system GUI displaying an object for selection by the administrator, based on the selection of the business user-selected action, a visual element customizer GUI that points a business user to select the associated administrator-defined operation defined by the administrator for customizing the custom visual element, customizing a connector process, and the visual element customizer GUI prompting and receiving user selection of the administrator-defined operation defined by the administrator, based on the user instruction to customize the connector process for the custom visual element to execute the business user-selected action. Doing so would allow the user to configure settings for connectors, which are useful in the integrated development environment (Iturri, [0049]), without technical expertise with regard to coding. As a result of this simplification offered by graphical programming, configuration of web services and/or APIs represented by connectors can be made more easily understandable for the user and thus the user may more efficiently customize the visual elements, including the connector (Iturri, [0039-0040]). Furthermore, allowing selection of an operation based on an action allows the user to provide more granular specifications, while still maintaining simplicity in the UI since only options/operations related to the selected action are displayed.

Regarding claim 16, Sedky in view of Iturri further teaches the information handling system of claim 15 further comprising:
the visual element customizer GUI receiving a user selection of the business user-selected action (Sedky, Col. 17, line 56 to Col. 18, line 10: for example, after placing the icon 708 into graphical representation window 706/visual element customizer GUI, selection of the graphical representation of the topic would then point the business user to “identify which topic…is to be used as part of the desired operation”. Identification of the topic corresponds to receiving user instruction to customize the visual element inserted within the integration process flow model to execute the action of using the identified topic);
wherein the user selection of the business user-selected action comprises the user instruction to customize the connector process to perform the business user-selected action (Sedky, Col. 17, line 56 to Col. 18, line 10: for example, after placing the icon 708 into graphical representation window 706/visual element customizer GUI, selection of the graphical representation of the topic would then point the business user to “identify which topic…is to be used as part of the desired operation”. Identification of the topic corresponds to receiving user instruction to customize the visual element inserted within the integration process flow model to execute the action of using the identified topic) (Iturri, for the connector process aspect, FIG. 7 and [0099-0102]: user first selects a security type/action from listing 170 to customize the connector process to perform the action.);
the visual element customizer GUI displaying the administrator-defined operation for user selection, based on the user selection of the business user-selected action (Iturri, FIGS. 4-7, [0078], [0090], [0095], and FIG. 7 and [0099-0102]: user first selects a security type/action from listing 170. Based on this selection, “additional controls or fields may appear to enable the user to further specify any additional parameters used for the selected security type.” Thus, the connector operation creator system GUI displays the object of the operation for selection by the administrator based on the selected action).

Regarding claim 17, Sedky in view of Iturri teaches the information handling system of claim 15. Sedky further teaches wherein the custom-scripted code instructions are written in a general-purpose programming language (FIG. 5, Col. 14, lines 54-57 and Col. 34, line 48 to Col. 35, 29: custom-scripted code may be written in a general-purpose programming language, such as Java or JavaScript).

Regarding claim 18, Sedky in view of Iturri teaches the information handling system of claim 15. Sedky further teaches wherein the custom-scripted code instructions are written in a second DSL (Col. 14, lines 23-26 and Col. 33, lines 32-34: custom-scripted code may be written in a second DSL).

Regarding claim 19, Sedky in view of Iturri teaches the information handling system of claim 15. Sedky further teaches wherein the custom-scripted code instructions are written in a combination of a general-purpose programming language and the first or second DSL (Col. 14, lines 23-26 and Col. 33, line 64 to Col. 34, line 5: see various potential DSL’s; Col. 35, lines 1-21 and Col. 36, line 66 to Col. 37, line 15: custom-scripted code instructions may be written in a combination of any programming/scripting languages, like Java and MATLAB.).

Regarding claim 20, Sedky in view of Iturri teaches the information handling system of claim 15. Sedky further teaches wherein the custom-scripted code instructions are written in a combination of plural DSLs (Col. 14, lines 23-26 and Col. 33, line 64 to Col. 34, line 5: see various potential DSL’s; Col. 35, lines 1-21, Col. 36, line 66 to Col. 37, line 15: custom-scripted code instructions may be written in a combination of any programming/scripting languages, including DSL’s, like MATLAB and GNU Octave.).

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.

	In remarks Applicant argues:

Regarding amended independent claim 1, and similarly independent claims 8 and 15, “Sedky does not teach the visual modelling and formation of an end-to-end business integration for integration of data flow and transfer between distinct business formats” (second paragraph on page 11 of Remarks).
Regarding amended independent claim 1, and similarly independent claims 8 and 15, “Alurralde Iturri is not cited and does not teach a custom visual element to be inserted within an end-to-end integration process flow model to execute the administrator defined operation to achieve a portion of the end-to-end business integration process” (third paragraph on page 11 of Remarks).

Examiner respectfully disagrees.

Regarding point (a), claim 1 recites “integrate data sharing from among varying data formats”. The claim does not recite “transfer[ring] between distinct business formats” as argued by Applicant. In other words, having data shared “from among varying data formats” is not the same as having data transferred “between distinct business formats”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “transfer between distinct business formats”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Despite Applicant’s amendments, Sedky may still be relied upon to teach at least the argued limitation. In particular, Sedky describes an example in which data sharing may be done in a format executable by the iOS operating system (Col. 24, lines 45-59). Likewise, data may be shared in other formats suitable for other operating systems or platforms. Therefore, Sedky teaches an “end-to-end business integration process to integrate data sharing from among varying data formats with the customized visual elements representing units of work to be performed within the end-to-end business integration process” as recited in the claim.

Regarding point (b), independent claims 1, 8, and 15 do not all have corresponding limitations and should not be grouped together in Applicant’s arguments. This is especially problematic for point (b) as the argued limitation which was mapped using Iturri is present in independent claim 15 but not independent claims 1 and 7. Iturri was relied upon in different scopes for (i) independent claims 1 and 8 and (ii) independent claim 15. Examiner interprets this argument as pertaining to independent claim 15. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant has argued against Iturri without consideration of the primary reference Sedky. To this end, Examiner directs Applicant to review the mapping and consider the combination of Sedky and Iturri as a whole. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Overall, Applicant’s amendments have changed the scopes of the claims and have raised new issues. Applicant is advised to rectify the indefiniteness presented in the claim language, including potential unintentional incongruencies between the independent claims. The independent claims are rejected under 35 U.S.C. 103 as being unpatentable over Sedky et al. (US 10592068 B1), in view of Alurralde Iturri et al. (US 2018/0081642 A1). Accordingly, the dependent claims remain rejected with the appropriate combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171